DETAILED ACTION
Claims 1-29 are pending. 
 	This action is in response to the amendment filed 9/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the claims submitted are in violation of 37 CFR 1.121 for improperly identifying pre-existing claim limitations by using underlining/strike-throughs in the limitations found in claim 10, line 4. However, to expedite prosecution of this application the examiner will forgo actions regarding this violation. Applicant is cautioned that the use of improper underlining/strike-throughs in further Office actions may be deemed non-responsive.

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendment necessitated the new grounds for rejection this action has been made Final.

Specification
Applicant’s amendment overcomes the prior objections.
The amendment filed 9/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 24 recites the limitation “the arch portion is not fixedly connected to the cap and tether”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Applicant’s amendment overcomes the prior objection.
Claims 1, 2 and 26 are objected to because of the following informalities: 
claim 1, “along the inner surface substantially greater than the circumferential distance” should be - - along the inner surface is substantially greater than the circumferential distance - -, and 
 claim 2, “at least a 0.25” should be - -a 0.25- -, and “at least 5.6” should be - -about 5.6 - -a, and   
claim 26, “attached an” should be - -attached to an - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites the limitation “the arch portion is not fixedly connected to the cap and tether” which appears to be new matter not originally supported.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16 and 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 16 recites the limitation "the inner surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the arch portion is not fixedly connected to the cap and tether” which is unclear since Figure 5, clearly shows a direct connection to the cap and tether.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over DE29913135U1 (Hereinafter known as ‘135 (see attached English translation and publication)) in view of Zeyfang (US 8051879). The claims being rejected as best understood based on the 112 rejections above.
 
 	Regarding claim 1, ‘135 discloses a valve cap assembly (10, see Fig. 1-3) for being attached to a valve stem (18) of an air valve (18,28) and removably covering an end (the end of 18 abutting shoulder 24 of the cap 10) of the valve stem, the valve cap assembly comprising: 
 	a cap (12), a hoop (38), and a tether (40); 
 	the tether flexibly connecting the cap and the hoop while permitting the cap and hoop to be selectively placed closer apart and further apart from one another; 
 	the hoop being configured to attach the valve cap assembly to an end (the end of 18 below the threads) of the  valve stem, the hoop surrounding a through hole (42) extending along a hoop axis (see Fig 2 axis going through hole 42) between opposite and axially spaced apart first and second ends (the upper and lower ends of the hole in Fig. 2) of the hoop, the hoop being open at the first and second ends, the hoop being configured to removably receive the valve stem through the through hole of the hoop to position the hoop along the valve stem, the hoop being configured to generate an interference fit (38 disclosed as a “gripping portion” that fits securely around the valve sleeve , para. 0029,0030) between the hoop and the valve stem forming a releasable connection between the hoop and the valve stem to resist relative movement of the hoop along the valve stem when the hoop is positioned along the valve stem; 
 	the cap being hollow and comprising a tubular member (12,30) and an end wall (26), the tubular member being made of an elastic material (para.0020) and defining a through-hole (the hole at 20) extending along a longitudinal cap axis (see fig. 2 at axis near lines for 22,34)  between opposite and longitudinally spaced-apart first and second ends (upper and lower ends of 12,30) of the tubular member, the end wall closing the first end of the -19-tubular member, the tubular member being open at the second end (the lower end, see Fig. 1,2) and being configured to removably receive the end of the air valve into the through hole, the tubular member comprising an annular inner surface (the inner wall of 20) facing the through hole and one or more protrusions (32, showing two protrusions in Fig. 2 separated by vent 34) extending away from the inner surface (the inner wall of 20) into the through hole, 
 	each of the one or more protrusions extending in a radial direction (the direction toward the center axis of the cap tubular member) into the through hole to generate an interference fit (para.0028) between the cap and the air valve when the end of the air valve is received into the cap, 
 	each of the one or more protrusions extending in a circumferential direction (which is considered as the radial direction previously recited) at a circumferential distance along the inner surface, 

although, is silent to having;

 	each of the one or more protrusions being longitudinally elongate and extending in a longitudinal direction at a longitudinal distance along the inner surface substantially greater than the circumferential distance.  
 	Zeyfang discloses a cap (1,3) having each of the one or more protrusions (17, col. 4) being longitudinally elongate and extending in a longitudinal direction at a longitudinal distance along the inner surface (15) substantially greater than the circumferential distance (as shown in the figure 4, the longitudinal direction at a longitudinal distance of the protrusion (17) along the inner surface is substantially greater than the circumferential distance).  

    PNG
    media_image1.png
    438
    538
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to substitute a protrusion as taught by Zeyfang for the protrusion of ‘135, to have each of the one or more protrusions being longitudinally elongate and extending in a longitudinal direction at a longitudinal distance along the inner surface substantially greater than the circumferential distance, in order to have the threads become snugly fit and to permit the threads to lock onto the cap (Zeyfang, col.4, lns. 8-17).
 	Regarding claim 2, the combined device of ‘135 and Zeyfang  disclose, each of the one or more protrusions extends in the radial direction a distance sufficient to generate at least a interference fit between the cap and the air valve when the cap is covering the air valve, and each of the one or more protrusions comprises a lower end adjacent to the second end of tubular member of the cap and extends in the longitudinal direction a distance of at least a distance away from the lower end.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial distance for the interference fit to be 0.25 mm and the longitudinal distance of at least 5.6 millimeters away from the lower end, in order to try a radial distance which will give a proper fit to hold the cap on the desired thread and to have a length which will cover the thread for protection, and since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

  	Regarding claim 3, ‘135 discloses the one or more protrusions consist of two protrusions (each of the protrusions are shown in figures 1 and 2 on both sides of the vent), the two protrusions facing one another  and being spaced 180 degrees from one another about the cap axis.  

 	Regarding claim 4, ‘135 discloses the two protrusions define a plane extending through the two protrusions and extending longitudinally along each of the two projections; and when the valve cap assembly is attached to the air valve and the cap is placed over the end of the air cap the tether is disposed on a first side of the air valve, the plane extending through the tether (as shown in Figures 1 and 3 the cap with tether and hoop are arranged in the same manner as applicant’s device and therefore a plane is configured in the manner as claimed).  

 	Regarding claim 5, ‘135 discloses the cap end wall extends outwardly from the cap tubular member to form an exposed rim (the rim at the top of 12,30 having a larger diameter than 30).

 	Regarding claim 6, ‘135 discloses the tether is attached to a portion (the left portion see Fig. 1) of the cap end wall.  

 	Regarding claim 7, ‘135 discloses the cap tubular member comprises an end portion (the bottom end portion of 30) being disposed at the second end of the tubular member and extending axially to the second end of the tubular member, the tubular member through-hole radially expanding (as best seen in figure 1, a large inner radius exists at this end to permit the through hole to radially expand the second end portion to the second end) as the second end portion extends to the second end.  

 	Regarding claim 8, ‘135 discloses the cap tubular member is configured to receive one of: a Presta type air valve and a Schrader type air valve (28, valve element, para.0008, the device mates with tire valves and therefore as is old and well known in the art is configured to receive with these types of valves).  

 	Regarding claim 9, ‘135 discloses the valve stem is externally threaded valve stem (see Fig. 1), and each of the one -21-or more protrusions of the cap are disposed to contact and form an interference fit with threads of the externally threaded valve stem when the cap is covering the end of the air valve (para.0028).  

 	Regarding claim 10, ‘135 discloses each of the one or more protrusions of the cap are extend axially and contact and overlap multiple thread crests of the externally threaded valve stem when the cap is covering the end of the air valve (as shown in Figure 1, the protrusions 32 are contacting either two or three “thread crests”).  

 	Regarding claim 13, ‘135 discloses each of the one or more protrusions has a rounded cross-section perpendicular to the cap axis (as shown in figure1, the protrusion 32 itself is a rounded cross-section as it is formed by a large radius), additionally Zeyfang teaches each of the one or more protrusions has a rounded cross-section perpendicular to the cap axis (as shown in Fig.5).  


 	Regarding claim 29, Zeyfang  disclose the one or more protrusions comprises two or more protrusions (17), the two or more extrusions angularly spaced apart from one another about the cap axis, the two or more protrusions extending equal distances away from the inner surface and into the through hole (as shown below).
 	
    PNG
    media_image1.png
    438
    538
    media_image1.png
    Greyscale


Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘135 and Zeyfang ‘879 in view of Hagano et al. (US 20040182864). 
 	Regarding claims 14, ‘135 discloses the tether when unstressed includes a portion (see Fig. 3, at the horizontal portion of 40) but, the combination of ‘135 and Zeyfang are silent that this portion includes an “arched portion spaced away from the cap and spaced away from the hoop”, and   
 	Regarding claim 24, ‘135 discloses all of the features of the cap assembly as discussed in claim 1 above and that the hoop is made of elastic material the tubular member being made of an elastic material (para.0020), but, the combination of ‘135 and Zeyfang are silent that; the tether comprising opposite upper and lower surfaces separated by a thickness of the tether, both surfaces extending from the cap to the hoop, the tether when unstressed comprises an arched portion being spaced away from both the cap and the hoop whereby the arched portion is not fixedly connected to either the cap or the hoop, the upper surface of the arched portion of the tether being convex and the lower surface of the arched portion of the tether being concave.
 	Hagano et al. teaches the use of an arched portion (532, see Fig. 38-40) spaced away from the cap (528) and spaced away from the hoop (521), and the tether comprising opposite upper and lower surfaces separated by a thickness (the material thickness at the lead line of 532 in fig. 38) of the tether, both surfaces extending from the cap to the hoop, the tether when unstressed comprises an arched portion (532,see Fig. 38) being spaced away from both the cap and the hoop whereby the arched portion is not fixedly connected (as best understood based on the 112 rejection above) to either the cap or the hoop, the upper surface of the arched portion of the tether being convex and the lower surface of the arched portion of the tether being concave (see the orientation in Fig. 39, which is 180 degrees rotated in view of fig. 38, therefore the arch is convex/concave as recited in the claims). 
	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ an arched portion as taught by Hagano et al. into the combined device of ‘135 and Zeyfang, to have the unstressed includes an “arched portion spaced away from the cap and spaced away from the hoop” and the tether comprising opposite upper and lower surfaces separated by a thickness of the tether, both surfaces extending from the cap to the hoop, the tether when unstressed comprises an arched portion being spaced away from both the cap and the hoop whereby the arched portion is not fixedly connected to either the cap or the hoop, the upper surface of the arched portion of the tether being convex and the lower surface of the arched portion of the tether being concave, in order to ensure there is no danger of the cap from becoming lost when the cap is dislodged from the connecting hoop by temporary tensile force on the tether (Hagano, para.0187) and thereby reduce failure of the tether from bending.

 	Claim  25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘135 in view of Hagano et al. (US 20040182864). 
 	Regarding claim 25, ‘135 discloses a valve cap assembly (10, see Fig. 1-3) for being attached an air valve (18,28) and removably covering an end of the air valve, the valve cap assembly comprising: a cap (12), a hoop (38), and a tether (40); the tether flexibly connecting the cap and the hoop while permitting the cap and hoop to be selectively placed closer apart and further apart from one another, 
 	although is silent that;  
 	the tether comprising opposite upper and lower surfaces separated by a thickness of the tether, both surfaces extending from the cap to the hoop, -16-the tether comprising an arch portion, the arch portion being curved when the tether is unstretched, the upper surface of the arch portion of the tether being convex and the lower surface of the arch portion of the tether being concave when the tether is unstretched. 
 	Hagano et al. teaches the tether comprising opposite upper and lower surfaces (at the lead line of 532) separated by a thickness (the material thickness at the lead line of 532 in fig. 38) of the tether, both surfaces extending from the cap to the hoop, the tether comprising an arched portion (532,see Fig. 38) the arched portion being curved when the tether is unstretched (see Fig. 38), the upper surface of the arched portion of the tether being convex and the lower surface of the arched portion of the tether being concave (see the orientation in Fig. 39, which is 180 degrees rotated in view of fig. 38, therefore the arch is convex/concave as recited in the claims). 
	

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ an arched portion as taught by Hagano et al. into the device of ‘135, to have the tether comprising opposite upper and lower surfaces separated by a thickness of the tether, both surfaces extending from the cap to the hoop, -16-the tether comprising an arch portion, the arch portion being curved when the tether is unstretched, the upper surface of the arch portion of the tether being convex and the lower surface of the arch portion of the tether being concave when the tether is unstretched, in order to ensure there is no danger of the cap from becoming lost when the cap is dislodged from the connecting hoop by temporary tensile forces on the tether (Hagano, para.0187) and thereby reduce failure of the tether from bending.



	Claims 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘135 in view of Joss et al. (US 20100147629).
  	Regarding claim 15, ‘135 discloses all of the features of the claimed invention as discussed in claim 1, including the hoop comprising an annular inner wall (the wall at 42, see Fig. 2)  extending along the linear axis facing and surrounding the through-hole,
       although is silent to having,
  	that the annular inner wall comprising  a narrowed annular wall portion being spaced inwardly from the first and second ends of the hoop and defining a narrowed portion of the through-hole, the narrowed annular wall portion being configured to generate an interference fit with the air valve and thereby form a releasable connection between the hoop and the air valve to resist relative movement of the hoop along the air valve when the hoop is installed on the air valve.
 	Joss et al. teach the use of the hoop (47,77, Fig. 4,7) comprises that the annular inner wall comprising  a narrowed annular wall (at the inner diameter of 77, the drawing shows a radius forming into the annular minimum diameter which is considered as the narrowed annular wall) portion being spaced inwardly from the first and second ends of the hoop and defining a narrowed portion of the through-hole, the narrowed annular wall portion being configured to generate an interference fit (para.0034, 47 may grip the threaded end) with the air valve and thereby form a releasable connection between the hoop and the air valve to resist relative movement of the hoop along the air valve when the hoop is installed on the air valve.

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a narrowed portion, as taught by Joss et al. into the device of ‘135, to have the hoop comprises the annular inner wall comprising  a narrowed annular wall portion being spaced inwardly from the first and second ends of the hoop and defining a narrowed portion of the through-hole, the narrowed annular wall portion being configured to generate an interference fit with the air valve and thereby form a releasable connection between the hoop and the air valve to resist relative movement of the hoop along the air valve when the hoop is installed on the air valve, in order to prevent accidental removal from the fitting (Joss et al., para.0034).

 	Regarding claim 22, the combination of ‘135 and Joss et al. disclose all of the features of the claimed device including a length from the first and second ends of the hoop as shown in ‘135 figure 1 and 2, however are silent to having that the first and second ends of the hoop are separated by between 1.412 millimeters and 3.87 millimeters inclusive.  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to select a size within the range of 1.412/3.87 mm since such a modification would have involved a mere change in the size of a component, here by changing the size would provide a varied grip onto the valve, which would further be obvious to try based on the size of the valve itself.

 	Regarding claim 23, ‘135 discloses the tether when unstressed includes an arched portion (see Fig. 3, at the horizontal left end of 40 and intersecting with 38 the radius yields an “arched portion”).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘135 in view of  Joss et al. (‘629)  and further in view of   Bragg et al. (US 8292101). This claim being rejected in the alternative manner should the above rejection not be found persuasive.
 	Regarding claim 23, ‘135 discloses the tether when unstressed includes a portion (see Fig. 3, at the horizontal portion of 40) but “135 and Joss et al. are silent that this portion includes an “arched portion”.  
 	Bragg et al. teaches the use of an arched portion (20a, see Fig. 3).
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ an arched portion as taught by Bragg et al. into the device of ‘135, in the combination of ‘135 and Joss et al., to have the unstressed includes an “arched portion”, in order to accommodate movement from a closed to open position (Bragg, col.2, lns. 24-27) and thereby reduce failure of the tether from bending.


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	   None of the prior art discloses or renders as obvious, “the hoop comprises a protrusion extending from the inner surface into the through-opening, the protrusion being disposed between the first and second ends of the hoop and being configured to  cooperate with the narrowed annular wall portion of the hoop” in combination with the rest of the limitations in claim 16.  

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 	None of the prior art, discloses or renders as obvious, “wherein the hoop comprises an enlarged collar and a rib, the collar being disposed at the second end of the hoop, the rib being attached to both an outer surface of the hoop and to the collar, the rib resisting radial deformation of the hoop generating the interference fit between the hoop and the air valve” in combination with the rest of the limitations in claim 19. Lohn (US 6783025) discloses a rib (13) however it is not seen as an enlarged collar where the rib being attached to both an outer surface of the hoop and to the collar.
	
 	Claims 11,12,17,18,20,21 and 26-28 are allowed.
	 None of the prior art discloses or renders as obvious, “the one or more protrusions of the second set extending radially a second distance from the wall surface, the second distance less than the first distance” in combination with the rest of the limitations in claim 11.
 	None of the prior art, discloses or renders as obvious, “the rib being radially aligned with the hoop protrusion to resist radial deformation of the hoop protrusion when generating the interference fit between the hoop and the air valve” in combination with the rest of the limitations in claim 17.


 	None of the prior art, discloses or renders as obvious, “one side of the triangle extending from the first end of the hoop towards the collar as the rib extends away from the hoop” in combination with the rest of the limitations in claim 20.

 	None of the prior art, discloses or renders as obvious, “the tether being configured such that the arch can flatten to provide sufficient distance between the open end of the cap and the end of the air valve to place the cap over the end of the air valve” in combination with the rest of the limitations in claim 26.

  						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753